

 
EXHIBIT 10.1
 
 
 
AGREEMENT AND GENERAL RELEASE AND WAIVER
 
ANDRE MULLER, residing at 16 Hunting Hollow Ct., Dix Hills, NY 11746 (the
“Employee”) and ALLIANCE DISTRIBUTORS HOLDING, INC., a Delaware corporation with
an office at 1160 Commerce Avenue, Bronx NY 10462 (the “Company” or “Alliance”),
on behalf of itself and its officers, directors, shareholders, employees, agents
and parent, affiliates, predecessor, successor, subsidiary, and other related
companies, and each of them jointly and severally (hereinafter singularly and
collectively referred to as the “Company”), hereby enter into the following
Agreement and General Release and Waiver (the “Agreement”), concerning the
Employee’s resignation from the Company.
 
1. The Employee confirms that on July 26, 2007 he resigned as a director,
officer and employee of the Company and its subsidiaries and affiliates, and
that he was thereafter given 21 days to consider this Agreement and decide for
himself whether or not he wants to sign this Agreement.
 
2. The Employee was offered the opportunity to consult with and negotiate
through attorneys of his choice, concerning this Agreement and the implications
of Employee signing or not signing the Agreement.
 
3. The Employee has carefully considered other alternatives to executing this
Agreement and has entered into this Agreement voluntarily and of the Employee’s
own free will.
 
4. The Employee is entitled to change his mind and revoke this Agreement within
seven days after signing it. This Agreement will become effective only if
Employee has not exercised his option to revoke the Agreement within seven days
after its execution and Employee complies with paragraph eleven (11) of this
Agreement.
 
5.  If this Agreement becomes effective, Alliance will for the period to end on
July 26, 2008 pay to Employee amounts equal to the salary installments (net of
withholding taxes) he would have received during this period at the rate of pay
that applied prior to his resignation. In addition, if this Agreement becomes
effective and if the Employee elects to continue medical coverage under the
Company’s health insurance plan pursuant to COBRA, the Company will pay 50% of
the cost of COBRA coverage for the period to end on July 26, 2008.
 
6. The Employee acknowledges that he knows that there are various State and
Federal laws which prohibit employment discrimination on the basis of age, sex,
race, color, creed, national origin, marital status, religion, disability,
veteran status, or other protected classifications and that these laws are
enforced through the Federal Equal Employment Opportunity Commission, and
various state, city, county and local human rights agencies. In particular, the
Employee knows that he may have rights under the Federal Age Discrimination in
Employment Act, which prohibits companies from discriminating against employees
because of their age. In consideration for the Company making the payment
described in paragraph five (5) of this Agreement, which the Employee is not
otherwise entitled to receive, the Employee intends to voluntarily give up any
rights he may have under these or any other laws with respect to him prior
employment with the Company or termination of him employment, including him
rights under the Age Discrimination in Employment Act. The Employee agrees that,
as of the date of this Agreement, the Company has not (a) discriminated against
him, (b) breached any express or implied contract with him, or (c) otherwise
acted unlawfully toward him. In this regard, the Employee acknowledges he has
received all compensation and benefits due him.
 

 
 

--------------------------------------------------------------------------------

 

 
7. In exchange for the money set forth in this Agreement, the Employee, his
heirs, personal representatives, successors and assigns, hereby releases and
discharges the Company, its successors, subsidiaries, and their officers,
directors and employees (“Releasees”) from all claims, liabilities, demands or
causes of action, known or unknown, arising out of or in any way connected with
or related to the Employee’s employment and the termination thereof with the
Company from the beginning of the world up to and including the effective date
of this Agreement, except for rights granted under this Agreement and except for
any indemnification rights under the Company’s certificate of incorporation and
by-laws. This includes, but is not limited to, claims of entitlement to change
of control payments or to options and SAR’s not referred to herein, wrongful
discharge, breach of any implied or express contract, whether oral or written,
fraud, misrepresentation, or any other tort. This also includes any claims based
on any local, state or federal statute relating to age, sex, race, or any other
form of discrimination such as, but not limited to, the Age Discrimination In
Employment Act, Title VII of the Civil Rights Act of 1964, and other similar
state and local anti-discrimination laws.
 
8. Cooperation
 
Employee agrees to provide Alliance from time to time telephone consultation,
and if deemed necessary by Alliance, consultation in person at mutually
agreeable times, which agreement on the part of Employee will not be
unreasonably withheld, concerning his work for Alliance. For the avoidance of
doubt, Alliance is not requiring any substantive work from Employee. The
consultation relates exclusively to such matters as, for example, interpreting
handwritten notes that may be illegible, locating hard copy or computer files,
etc. Employee also agrees to promptly sign and return documents that require
Employee's signature, and have such documents notarized and/or witnessed if
required.
 
Employee will for no compensation cooperate fully and at reasonable times with
the Company and its subsidiaries in all litigations and regulatory proceedings
on which the Company or any subsidiary seeks Employee’s assistance and as to
which Employee had any knowledge or involvement. Without limiting the generality
of the foregoing, Employee will be available to testify at such litigations and
other proceedings, and will cooperate with counsel to the Company in preparing
materials and offering advice in such litigations and other proceedings. Except
as required by law and then only upon reasonable prior written notice to the
Company, Employee will not in any way cooperate or assist any person or entity
in any matter which is adverse to the Company or which is adverse to any person
who at any time is or was an officer or director of the Company.
 

 
 

--------------------------------------------------------------------------------

 
 
9.   Employee agrees that at no time will he disclose or use any confidential
information received or acquired during the Employee’s employment, including but
not limited to trade secrets and any proprietary information. This Section 9 may
be enforced by injunction (without posting bond or other security), as well as
by other remedies. Except as aforesaid, Employee may freely compete with the
Company.
 
10. Employee will promptly advise the Company in writing should he at any time
be contacted by any person or entity (including, without limitation, any private
investigator) who seeks any information whatsoever with respect to the Company,
or any of its employees, directors or officers, or any of its products, services
or procedures, and he will shall forthwith furnish to the Company a complete and
accurate report of all communications by or with any such person or entity.
Employee confirms and acknowledges that he is aware of no publicly undisclosed
information regarding the Company or its officers or directors which may be
material to investors in the Company, lenders to the Company, or licensing,
rating or regulatory entities. "Publicly undisclosed information" means
information which is not contained in periodic reports filed by the Company
under the Securities Exchange Act of 1934. Except as otherwise required by law
(and then only upon 10 days’ prior written notice to the Company), Employee
party will not from and after the date hereof in any way or to any person,
denigrate or derogate the Company or any of its subsidiaries, or any person who
was at any time an employee, officer or director of the Company, or any
products, services or procedures, whether or not such denigrating or derogatory
statements shall be true and are based on acts or omissions which were learned
or are learned by heretofore or from and after the date hereof or on acts or
omissions which occurred at any time heretofore or which occur at any time from
and after the date hereof, or otherwise.
 
11.   If he has not already done so, the Employee will forthwith return to the
Company all Company property, proprietary documents and materials in the
Employee’s possession. Such property, documents, and materials include, but are
not limited to, an automobile, computer hardware, telephones, keys,
correspondence, notes and notebooks, drawings, prints, photographs, tape
recordings, marketing information, sales information, customer information,
customer lists, computer software disks and other written, typed, printed or
recorded materials to which the Employee had access or which the Employee
developed during the course of his employment with the Company and all copies
thereof. The Employee will forthwith provide the Company with an inventory of
the Company’s property in his possession.
 
12.   The Employee affirms that no promise, inducement or agreement not
expressed in this Agreement has been made, and this Agreement contains the
entire agreement of the parties.
 
13.   This Agreement does not constitute an admission by the Company of any
wrongful action or violation of any federal or state statute or common law
rights, including those relating to the provisions of any law or statute
concerning employment actions, or any other possible or claimed violation of law
or rights. The federal and state courts sitting in the State of New York shall
have exclusive jurisdiction with respect to this Agreement. Trial by jury is
waived.
 

 
 

--------------------------------------------------------------------------------

 
 
14.   If a court of competent jurisdiction finds any provisions of this
Agreement unenforceable under applicable law, the enforceability of all other
provisions shall not be affected by such partial unenforceability, and the
remainder shall continue to be binding and in full force and effect.
 
15.   The Employee hereby agrees and acknowledges that since July 26, 2007 he
has no longer been employed by the Company and further agrees and acknowledges
that he will make no further attempt, at any time, to seek employment with the
Company and/or any affiliated company, subsidiary, or division.
 
16. This Agreement shall not be interpreted in favor of or against either party
on account of such party having drafted this Agreement.
 
17. If any party to this Agreement breaches any of the terms of this Agreement,
then that party shall pay to the non-defaulting party all of the non-defaulting
party’s costs and expenses, including attorney’s fees, incurred by that party in
enforcing the terms of this Agreement.
 
18. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which shall together constitute one and
the same Agreement.
 
19. The parties shall execute any other instruments and/or documents that are
reasonable or necessary to implement this Agreement.
 
20. The Employee agrees to keep this Agreement confidential and not to reveal
its contents to anyone except his attorney or his financial consultant.
 
21. This Agreement constitutes the entire agreement between the Employee and the
Company and it may only be modified, altered or changed in writing, signed by
both the Company and the Employee. It may be signed in counterparts and by
facsimile.
 
22. This Agreement shall be subject to and governed by the laws of the State of
New York.
 
BY SIGNING THIS AGREEMENT AND GENERAL RELEASE AND WAIVER, THE EMPLOYEE STATES
THAT: HE HAS READ IT; HE UNDERSTANDS IT AND KNOWS THAT HE IS GIVING UP IMPORTANT
RIGHTS; HE AGREES WITH EVERYTHING IN IT; HE WAS TOLD, IN WRITING, TO CONSULT AN
ATTORNEY BEFORE SIGNING IT; HE HAS BEEN GIVEN THE OPPORTUNITY TO REVIEW THE
AGREEMENT FOR 21 DAYS AND THINK ABOUT WHETHER OR NOT HE WANTED TO SIGN IT; AND
HE HAS SIGNED IT KNOWINGLY AND VOLUNTARILY.
 

 
 

--------------------------------------------------------------------------------

 
 
THEREFORE, the Employee and the Company now voluntarily and knowingly execute
the Agreement and General Release and Waiver as of this ___th day of __________
2007.
 
 

 
 
 
Andre Muller
       
ALLIANCE DISTRIBUTORS HOLDING INC.
       
By:
 

 


 
 
STATE OF NEW YORK      )
 
) SS.:
 
COUNTY OF BRONX)
 
 
On ______________ 2007, before me personally came Andre Mueller to me known, and
known to me to be the individual described in, and who executed the foregoing
Agreement and General Release and Waiver, and duly acknowledged to me that he
executed the same.
 
 
 

 
_____________________
 
NOTARY PUBLIC
       

 
 
STATE OF NEW YORK      )
 
) SS.:
 
COUNTY OF BRONX    )
 
 
On _______________, 2007, before me personally came Jay Gelman (Officer of the
“Company”), to me known and known to me to be the individual described in, and
who executed the foregoing Agreement and General Release and Waiver, and duly
acknowledged to me that he execute the same.
 

 
 

--------------------------------------------------------------------------------

 

 
 

 
_____________________
 
NOTARY PUBLIC

 


 

